Citation Nr: 0027331	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1966 to 
January 1968, including service in the Republic of Vietnam 
from July 1966 to July 1967.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by the 
RO.

2.  As a result of the veteran's PTSD, the veteran is 
virtually isolated in the community and demonstrably unable 
to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.132, DC 9411 (1996); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.126 (1999). 

2.  The veteran's claim for TDIU is moot and must be 
dismissed.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. 
§ 4.16(a) (1999); Green v. West, 11 Vet.App. 472, 476 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for PTSD.  
Since this condition was previously service connected and 
rated, and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  This obligation 
was satisfied by the April and October 1996 psychiatric 
examinations at the VA Medical Center in Allen Park 
(Detroit), Michigan, described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The medical evidence shows that the veteran was hospitalized 
for treatment eleven times between January 1994 and June 
1998, with PTSD as the primary diagnosis.  On two other 
occasions during that period, PTSD was a secondary diagnosis 
treated, with the primary diagnosis in one instance being 
depression (November-December 1997) and substance abuse in 
the other (November 1997).  Actions prompting the veteran's 
hospitalizations included suicidal thoughts and suicide 
attempts, mood swings with temper outbursts, violent dreams 
about Vietnam with sleep disturbance and anger, fighting, 
homicidal ideation

Where Global Assessment of Functioning (GAF) scale scores 
were assigned as part of diagnoses during the veteran's 
hospitalizations, they ranged between 50 and 65.  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations." See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  A GAF score of 65 
suggests some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  The Board finds that 
this is at odds with the clear, longstanding record of 
hospitalization and treatment for PTSD-related symptoms and 
places little weight on the assessment.  Id.  A GAF of 50 
would suggest "serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a 
job)," which appears substantially more consistent with the 
veteran's psychiatric history.  Id.

VA and Social Security Administration (SSA) records indicate 
that the veteran has not been employed since about 1979, and 
there is nothing in the claims file to contradict that 
report.  When the veteran's PTSD manifests itself, he appears 
to become belligerent and abusive.  Socially, the veteran 
appears to have no friends or acquaintances, although he 
visits with some family members.  During these visits, he 
apparently has become abusive or aggressive on a number of 
occasions.  In the April 1996 VA psychiatric examination, he 
reported that he had difficulty getting along with people and 
co-workers, and "used to get into fights with everybody."

A psychiatric examination was performed in April 1996 at the 
Allen Park VAMC, prior to the veteran's claim for an 
increased rating.  The examiner noted the veteran's history 
of being unemployed since 1979, and having been fired because 
"I couldn't get along with people and I missed a lot of time 
from work, going to psychiatric hospitals."  The veteran was 
taking Prozac for his PTSD condition, but also admitted to 
drinking alcohol.  The veteran admitted to a prior history of 
drug abuse, but stated that he had not done so for six or 
seven years.  When taking Prozac, the veteran indicated that 
his condition improved somewhat, and stated that he did not 
get into fights, "ending up in jail," or drink and drive.  
However, he still complained of being bothered by sleep 
problems and nightmares, and stated that he did not enjoy 
being around people.  The veteran's affect and tone were 
angry, but without any evidence of psychotic features.  The 
examiner diagnosed a history of PTSD, alcohol abuse and 
dependency and schizoaffective disorder.  He assigned a GAF 
of 50.

In October 1996, the veteran was again examined at the Allen 
Park VAMC, by a different psychiatrist.  The examiner noted 
the veteran's extensive history of hospitalizations for PTSD 
and substance abuse, and described the veteran as 
"voluble," "never menacing, but assertive," and "in 
varying degrees of personal control."  The veteran was 
pending trial on two assault charges at the time of the 
examination, one of which appeared related to intoxication, 
but the second of which appeared to have taken place without 
reference to alcohol use or abuse (and involved his daughter 
and son).  He reported that he had been single since 1979, 
and shared a home with his daughter, although he stated that 
he would be moving out "because of her family developments" 
(the veteran reported that he did move out, and was living 
alone, during a hospitalization in November 1997).  The 
examiner's evaluation of the veteran's condition was PTSD by 
history on Axis I, with substance abuse, sociopathic, 
immature and explosive personality traits on Axis II.  The 
Axis IV stressor shown was combat stress in Vietnam, and a 
GAF of 55 was assigned, indicating moderate difficulty in 
social and occupational functioning, with few friends and 
conflicts with peers or co-workers.

At the time the veteran's original claim for an increase in 
compensation was filed, PTSD was evaluated using criteria 
from the general rating formula for psychotic disorders.  
38 C.F.R. § 4.132, DC 9411 (1996).  Under this formula, a 50 
percent rating is appropriate where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
appropriate.  Finally, a 100 percent (total) disability 
rating is assigned: (1) where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, (2) where there 
exist totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual is 
demonstrably unable to obtain or retain employment.  Each of 
the above three criteria provides an independent basis for 
granting a 100 percent schedular evaluation for PTSD.  See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of the veteran's appeal, VA issued new 
regulations for the evaluation of psychiatric disabilities 
including PTSD, effective as of November 7, 1996.  However, 
where the law or regulations governing a claim change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
because the Board concludes below that the veteran is 
entitled to a 100 percent rating under the pre-November 1996 
criteria, it need not consider the new regulations.

The Board notes that mental disorders are subject to periodic 
variation in symptoms, and must be viewed in light of the 
whole recorded history.  See 38 C.F.R. §§ 4.2, 4.126.  After 
considering the totality of the evidence, the Board finds 
that the veteran suffers from ongoing, long-standing, serious 
impairment in his ability to obtain and maintain employment 
due to PTSD symptoms, together with frequent hospitalizations 
for treatment of PTSD over a period of many years.  The 
veteran's PTSD also has caused serious dysfunction in his 
relationships with others, including close family members.  
It appears that the veteran's difficulties in obtaining work 
and interacting with others would likely persist to a 
substantial degree in the absence of any PTSD symptomatology 
because of his nonservice-connected substance abuse.  
However, the Board finds that his symptoms from PTSD alone 
are clearly incapacitating and render him unemployable due 
both to his inability to interact in any effective manner 
with others, and his history of lengthy and frequent 
hospitalization for treatment of that condition.  After 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the attitudes of all contacts except the 
most intimate have been so adversely affected by the 
veteran's PTSD symptoms as to result in virtual isolation in 
the community, that he is demonstrably unable to obtain or 
retain employment, and finds that a 100 percent schedular 
evaluation under the old rating criteria is warranted. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.102, 4.7, 4.132, Code 
9411 (1996); Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).

Because the Board has found that the veteran is entitled to a 
100 percent schedular rating for PTSD, it finds that his TDIU 
claim is moot, and need not be addressed.  See Green v. West, 
11 Vet.App. 472, 476 (1998).


ORDER

A 100 percent rating for PTSD is granted.

The veteran's claim for a total rating for compensation 
purposes due to individual unemployability is dismissed as 
moot.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

